Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 1 of 14 PageID #: 34




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

LAUREN RHYNE,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )       CASE NO. 1:20-cv-01686-JPH-MJD
                                                  )
OCWEN LOAN SERVICING, LLC,                        )
                                                  )
               Defendant.                         )

               DEFENDANT OCWEN LOAN SERVICING LLC’S
      ANSWER AND AFFIRMATIVE AND OTHER DEFENSES TO COMPLAINT

       Defendant Ocwen Loan Servicing, LLC (“Ocwen” or “Defendant”), by counsel, submits

the following Answer and Affirmative and Other Defenses to the Complaint (“Complaint”) filed

against it by Plaintiff Lauren Rhyne (“Plaintiff”).

                             I.         PRELIMINARY STATEMENT

        1.     This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

       ANSWER: Paragraph 1 of the Complaint contains a general description of the lawsuit

and legal conclusions to which no response is required. To the extent the allegations are contrary

to law, they are denied. Ocwen denies any liability to Plaintiff pursuant to the FCRA.

                                  II.    JURISDICTION & VENUE

        2.     Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

        ANSWER: Paragraph 2 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to law, they are denied.




                                                 1
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 2 of 14 PageID #: 35




        3.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

        ANSWER: Paragraph 3 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to law, they are denied.

                                           III.   PARTIES

        4.     LAUREN RHYNE, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Fishers, County of Hamilton, State of Indiana.

       ANSWER: Ocwen lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 4 of the Complaint and therefore denies same.

        5.     At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

        ANSWER: Paragraph 5 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to law, they are denied.

       6.      OCWEN LOAN SERVICING, LLC, (hereinafter, “Defendant”) is a business

entity engaged in servicing mortgage and real estate loans within the State of Indiana. Defendant

is incorporated in the State of Indiana.

       ANSWER: Denied.

       7.      At all relevant times Defendant was a “person” as that term is defined by 15

U.S.C. §1681a(b).

       ANSWER: Paragraph 7 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.




                                                  2
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 3 of 14 PageID #: 36




                                        IV.   ALLEGATIONS

        8.     Credit reports, as alleged in this pleading, are “consumer reports” as that term is

 defined by 15 U.S.C. §1681a(d).

        ANSWER: Paragraph 8 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        9.     On or about March 14, 2018, Plaintiff filed a Voluntary Petition for Chapter 7

 Bankruptcy (hereinafter, the “bankruptcy petition”) in the United States Bankruptcy Court for

 the Southern District of Indiana, commencing bankruptcy case number 18-01621-JMC-7.

        ANSWER: Paragraph 9 of the Complaint refers to one or more documents that speak for

themselves. To the extent the allegations vary from the text of the documents themselves and/or

are contrary to law, they are denied.

        10.    At the time Plaintiff filed his bankruptcy petition, she owed a debt to Defendant.

 The debt was for a loan secured by a mortgage on her former home.

       ANSWER: Paragraph 10 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        11.    Plaintiff had moved from the home in a divorce that was finalized in 2017.

 Plaintiff’s former husband was granted sole possession of the home in said divorce proceedings.

        ANSWER: Ocwen lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 11 of the Complaint and therefore denies same.




                                                 3
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 4 of 14 PageID #: 37




         12.    Plaintiff scheduled the aforementioned debt in her bankruptcy petition as secured

 debt.

         ANSWER: Paragraph 12 of the Complaint refers to one or more documents that speak for

themselves. To the extent the allegations vary from the text of the documents themselves and/or

are contrary to law, they are denied.

         13.    At the time Plaintiff filed her bankruptcy petition, she owed no other debt to

 Defendant.

         ANSWER: Paragraph 13 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         14.    At the time Plaintiff filed her bankruptcy petition, she had no other accounts with

 Defendant.

         ANSWER: Paragraph 14 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         15.    At the time Plaintiff filed her bankruptcy petition, Defendant was provided notice

 that Plaintiff no longer resided in the residence that secured the loan.

         ANSWER: Denied.

         16.    On or about June 19, 2018, the United Stated Bankruptcy Court for the Southern

 District of Indiana entered an order discharging Plaintiff, thereby extinguishing her liability for

 the aforementioned debt owed to Defendant.

         ANSWER: Paragraph 16 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         17.    In addition, at the time of Plaintiff's discharge, there were no assets in the

 bankruptcy estate to which to make any distribution.




                                                  4
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 5 of 14 PageID #: 38




        ANSWER: Paragraph 17 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        18.    On or about June 21, 2018, The United Stated Bankruptcy Court for the Southern

 District of Indiana served a Certificate of Notice on Defendant, which included a copy of

 Plaintiff’s Order of Discharge.

        ANSWER: Paragraph 18 of the Complaint refers to one or more documents that speak

for themselves. To the extent the allegations vary from the text of the documents themselves

and/or are contrary to law, they are denied.

        19.    At no time since June 19, 2018 has Plaintiff owed any debt to Defendant.

        ANSWER: Paragraph 19 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        20.    At no time since June 19, 2018 has Plaintiff had any accounts open with

 Defendant.

        ANSWER: Paragraph 20 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        21.    At no time since June 19, 2018 has Plaintiff had any personal credit account with

 Defendant.

       ANSWER: Paragraph 21 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        22.    At no time since June 19, 2018 has Plaintiff had any personal business

 relationship with Defendant.

       ANSWER: Paragraph 22 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.




                                                 5
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 6 of 14 PageID #: 39




        23.    Given the facts delineated above, at no time since June 19, 2018 has Defendant

 had any information in its possession to suggest that Plaintiff owed a debt to Defendant.

       ANSWER: Paragraph 23 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        24.    Given the facts delineated above, at no time since June 19, 2018 has Defendant

 had any information in its possession to suggest that Plaintiff was responsible to pay a debt to

 Defendant.

       ANSWER: Paragraph 24 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        25.    On or about February 12, 2020, despite being cognizant of the facts as delineated

 above, Defendant accessed Plaintiff’s individual and personal credit file from Experian

 Information Solutions, LLC, a “consumer reporting agency” as that term is defined by 15 U.S.C.

 §1681a(f).

       ANSWER: Paragraph 25 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        26.     At no time on or prior to February 12, 2020 did Plaintiff consent to Defendant

 accessing her individual and personal credit report.

       ANSWER: Paragraph 26 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        27.     On or about February 12, 2020, despite being cognizant of the facts as delineated

 above, Defendant accessed Plaintiffs individual and personal credit report without a legitimate

 business reason to do so.




                                                 6
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 7 of 14 PageID #: 40




        ANSWER: Paragraph 27 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         28.     On or about February 12, 2020, despite being cognizant of the facts as delineated

 above, Defendant accessed Plaintiffs individual and personal credit report impermissibly.

         ANSWER: Paragraph 28 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         29.     On or about February 12, 2020, despite being cognizant of the facts as delineated

 above, Defendant accessed Plaintiffs individual and personal credit report without first

 informing Plaintiff of its intent to do so.

        ANSWER: Paragraph 29 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         30.     On or about February 12, 2020, at the time Defendant accessed Plaintiffs

 individual and personal credit report, Defendant reviewed Plaintiffs private information.

        ANSWER: Paragraph 30 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         31.     On or about February 12, 2020, at the time Defendant accessed Plaintiffs

 individual and personal credit report, Defendant impermissibly obtained information relative to

 Plaintiffs personal and individual credit accounts.

        ANSWER: Paragraph 31 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

         32.     On or about February 12, 2020, at the time Defendant accessed Plaintiffs

 individual and personal credit report, Defendant impermissibly obtained information relative to

 Plaintiffs payment history on her individual credit accounts.




                                                 7
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 8 of 14 PageID #: 41




        ANSWER: Paragraph 32 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        33.     On or about February 12, 2020, at the time Defendant accessed Plaintiffs

 individual and personal credit report, Defendant impermissibly obtained information relative to

 Plaintiffs credit history and credit worthiness.

        ANSWER: Paragraph 33 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        34.    On or about February 12, 2020, at the time Defendant accessed Plaintiff's

individual and personal credit report, Plaintiff's private financial information was published to

Defendant.

        ANSWER: Paragraph 34 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        35.    On or about February 12, 2020, at the time Defendant accessed Plaintiff's

individual and personal credit report, unknown employees, representative and/or agents of

Defendant viewed Plaintiff's private financial information.

        ANSWER: Paragraph 35 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        36.    On or about February 12, 2020, at the time Defendant accessed Plaintiff's

individual and personal credit report, Defendant impermissibly obtained personal information

about Plaintiff, such as her current and past addresses; date of birth; employment history; and,

telephone numbers.

        ANSWER: Paragraph 36 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.




                                                    8
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 9 of 14 PageID #: 42




        37.      On or about February 12, 2020, at the time Defendant accessed Plaintiff's

individual and personal credit report, Plaintiff's personal information, as delineated above, was

published to Defendant.

        ANSWER: Paragraph 37 of the Complaint contains legal conclusions to which no

response is required. To the extent the allegations are contrary to the law, they are denied.

        38.      Defendant's conduct, as delineated above, is a violation of 15 U.S.C.

§1681b(f)(1).

        ANSWER: Denied.

        39.      As a result of Defendant's conduct, as delineated above, Plaintiff has suffered

actual damages in the form of financial and dignitary harm arising from the Defendant's review

of her personal information and her credit information and an injury to her credit rating and

reputation. Furthermore, Plaintiff will continue to suffer the same harm for an indefinite time in

the future, all to Plaintiff's great detriment and loss.

        ANSWER: Denied.

                                       V.      JURY DEMAND

        40.      Plaintiff hereby demands a trial by jury on all issues so triable.

                ANSWER: The allegations in Paragraph 40 are not allegations of fact, therefore, no

          response is required. To the extent a response is required, Ocwen denies the allegations.

                                      VI.     PRAYER FOR RELIEF

WHEREFORE, Plaintiff, LAUREN RHYNE, by and through her attorneys, respectfully

 prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

                 a.      All actual compensatory damages suffered;

                 b.      Statutory damages of $1,000.00 for Defendant's violation of the FCRA.




                                                    9
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 10 of 14 PageID #: 43




                  c.         Punitive damages;

                  d.         Plaintiff's attorneys' fees and costs; and,

                  e.         Any other relief deemed appropriate by this Honorable Court.

         ANSWER: Ocwen also denies all allegations set forth in the “WHEREFORE” paragraph

 immediately following Paragraph 40. Ocwen further denies that Plaintiff is entitled to the

 requested relief set forth in the “WHEREFORE” clause following Paragraph 40 of the

 Complaint, including all subsections and subparagraphs.

         Ocwen denies it is liable to Plaintiff under any theory whatsoever.

         Ocwen reserves the right to amend this Answer to conform to the evidence as determined

 in discovery or at trial.

         Ocwen denies, generally and specifically, any and all allegations in the Complaint not

 specifically admitted in the paragraphs above.

                               AFFIRMATIVE AND OTHER DEFENSES

         Ocwen hereby sets forth the following affirmative and other defenses to the Complaint.

 By asserting the defenses set forth below, Ocwen does not allege or admit that it has the burden

 of proof and/or the burden of persuasion with respect to any of these defenses. Nor does Ocwen

 admit that Plaintiff is relieved of their burden to prove each and every element of her claims and

 the damages, if any, to which she is entitled. Ocwen reserves the right to amend its Affirmative

 and Other Defenses to Plaintiff’s Complaint to conform to the evidence as determined in

 discovery or at trial.




                                                       10
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 11 of 14 PageID #: 44




                                          FIRST DEFENSE
                                       (Failure to State a Claim)

         Plaintiff’s claims fail to the extent that the Complaint fails to set forth facts sufficient to

 state a claim upon which relief may be granted against Ocwen and fails to state facts sufficient to

 entitle Plaintiff to the relief sought therein.

                                SECOND AFFIRMATIVE DEFENSE
                                    (Compliance/Good Faith)

         Plaintiff’s claims fail to the extent that, at all relevant times with respect to Plaintiff,

 Ocwen acted in good faith and complied fully with the Fair Credit Reporting Act.

                                 THIRD AFFIRMATIVE DEFENSE
                                       (Waiver/Estoppel)

         Plaintiff’s claims fail to the extent they are barred by the doctrines of estoppel (judicial,

 equitable, collateral or otherwise), res judicata and/or waiver.

                               FOURTH AFFIRMATIVE DEFENSE
                                     (Bona Fide Error)

         To the extent there was any violation of the FCRA, which Ocwen denies, Ocwen’s

 actions were not knowing and/or willful because Ocwen’s violations, if any, were unintentional

 and the result of a bona fide error despite the maintenance of procedures reasonably adapted to

 avoid such violations.

                                 FIFTH AFFIRMATIVE DEFENSE
                                          (Agreement)

         Plaintiff’s claims fail to the extent Ocwen’s actions were authorized by the terms of the

 underlying agreement(s) creating the debt or any other relevant agreement.




                                                   11
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 12 of 14 PageID #: 45




                               SIXTH AFFIRMATIVE DEFENSE
                                (Intervening Superseding Cause)

        Plaintiff’s claims fail to the extent that Plaintiff’s purported damages, the existence of

 which Ocwen denies, were the result of acts or omissions of third persons over whom Ocwen

 had neither control nor responsibility.

                             SEVENTH AFFIRMATIVE DEFENSE
                                    (Proximate Cause)

        Plaintiff’s claims fail to the extent that Plaintiff’s purported damages were the direct and

 proximate result of the conduct of Plaintiff or others.

                              EIGHTH AFFIRMATIVE DEFENSE
                                      (No Negligence)

        Ocwen did not negligently violate the FCRA or any other legal requirement.

                               NINTH AFFIRMATIVE DEFENSE
                                      (No Willfulness)

        Ocwen did not willfully violate the FCRA or any other legal requirement.

                               TENTH AFFIRMATIVE DEFENSE
                                     (Punitive Damages)

        Plaintiff’s claims for punitive damages fail to the extent that the Complaint fails to state a

 claim for relief for punitive damages.

                                      ELEVENTH DEFENSE
                                   (Failure to Mitigate Damages)

        Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff failed to

 mitigate her alleged damages.

                                      TWELFTH DEFENSE
                                       (Excessive Award)

        Plaintiff cannot recover from Ocwen for punitive or statutory damages on the grounds

 that any award of punitive or statutory damages would be impermissible under the Due Process




                                                  12
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 13 of 14 PageID #: 46




 Clause of the Fifth Amendment to the United States Constitution, and the Excessive Fines

 Clause of the Eighth Amendment to the United States Constitution, due to the lack of any actual

 damages suffered by Plaintiff and the gross disparity between the allegations of harm and the

 size of the claim. Stating further, any award of punitive or statutory damages would violate the

 constitutional standards enunciated in cases such as BMW of N. Am., Inc. v. Gore, 517 U.S. 559

 (1996), and State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003).

                                    THIRTEENTH DEFENSE
                                     (Constitutional Standing)

         Plaintiff has not alleged an actual injury-in-fact sufficient to confer constitutional

 standing; nor did Plaintiff sustain an actual injury-in-fact, which deprives the Court of Article III

 jurisdiction.

                                  FOURTEENTH DEFENSE
                              (Right to Assert Additional Defenses)

         Ocwen reserves the right to assert additional affirmative defenses at such time and to

 such extent as warranted by discovery and the factual developments in this case.

         WHEREFORE, Defendant Ocwen Loan Servicing, LLC by counsel, respectfully requests

 that the Court dismiss all of the Plaintiffs’ claims against Ocwen, with prejudice, enter judgment

 in favor of Ocwen and against Plaintiffs, and award Ocwen such other and further relief as the

 Court may deem just and appropriate.



 Dated: July 17, 2020

 OCWEN LOAN SERVICING, LLC
 By counsel

 /s/ Ethan G. Ostroff
 Ethan G. Ostroff
 TROUTMAN PEPPER HAMILTON SANDERS LLP
 222 Central Park Avenue, Suite 2000


                                                  13
Case 1:20-cv-01686-JPH-MJD Document 8 Filed 07/17/20 Page 14 of 14 PageID #: 47




 Virginia Beach, VA 23454
 Telephone: (757) 687-7500
 ethan.ostroff@troutman.com

 Counsel for Defendant Ocwen Loan Servicing, LLC




 108748693                                  14
